Case 3:18-cv-00675-CRS-CHL Document 22 Filed 12/20/18 Page 1 of 2 PageID #: 165


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION

 FRANK NELSON                                  §    Civil Action No. 3:18-cv-00675-CRS
    Plaintiff                                  §
                                               §
 VS.                                           §
                                               §       NOTICE OF VOLUNTARY
 DEPUY SYNTHES SALES, INC.,                    §       DISMISSAL PURSUANT TO
 ET AL.                                        §       F.R.C.P. 41(a)(1)(A)(i)
       Defendants                              §


  NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANT AAP IMPLANTS, INC.
                   PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the Plaintiff

 Frank Nelson, and their counsel, hereby give notice that the above captioned action is voluntarily

 dismissed, without prejudice against Defendant aap Implants, Inc., only.


        DATE: December 20, 2018.

                                              Respectfully submitted,

                                              FIBICH LEEBRON COPELAND & BRIGGS,
                                              LLP


                                              By:    /s/ Russell S. Briggs
                                                     Russell S. Briggs
                                                     State Bar No. 02987720
                                                     FIBICH LEEBRON COPELAND
                                                     & BRIGGS, LLP
                                                     1150 Bissonnet
                                                     Houston, Texas 77005 (713)
                                                     751-0025              Phone
                                                     (713) 751-0030        Fax
                                                     Email: rbriggs@fibichlaw.com
Case 3:18-cv-00675-CRS-CHL Document 22 Filed 12/20/18 Page 2 of 2 PageID #: 166




                                  CERTIFICATE OF SERVICE

          I, hereby certify today that I electronically filed the foregoing document with the Clerk

of Court using the CM/ECF system which will send notification of such filing to all parties of

record.




                                                               /s/ Russell S. Briggs
                                                               Russell S. Briggs




                                                  2
